270 F.2d 915
Robert ELLIOTT, Appellant,v.UNITED STATES of America, Appellee.
No. 14885.
United States Court of Appeals District of Columbia Circuit.
Argued June 2, 1959.
Decided June 11, 1959.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, Judge.
Mr. Carroll F. Tyler, Jr., Washington, D. C., for appellant.
Mr. Harry T. Alexander, Asst. U. S. Atty., with whom Mr. Oliver Gasch, U. S. Atty., and Mr. Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This appeal is from conviction on three counts of robbery and one count of carrying a pistol without a license. We find no error.


2
Affirmed.